DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2021, 3/10/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12, 17-19, 27 and 34-35 of U.S. Patent No. 10,985,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘252 discloses, in claim 1, a method of forming an integrated assembly, comprising: 
forming a first stack over a conductive structure; the first stack comprising a first layer, a second layer over the first layer, and a third layer over the second layer; the first and third layers being electrically conductive; the second layer comprising a first sacrificial material (all limitations are the same with the limitations recited in claim 1 of Pat ‘252); 
forming a first opening to extend through the first stack (all limitations are the same with the limitations recited in claim 1 of Pat ‘252); 
forming a second sacrificial material within the first opening and over the first stack (all limitations are the same with the limitations recited in claim 1 of Pat ‘252); 
removing the second sacrificial material from over the first stack (all limitations are the same with the limitations recited in claim 1 of Pat ‘252); 
after removing the second sacrificial material from over the first stack, forming a second stack over the first stack; the second stack having alternating first and second levels (all limitations are the same with the limitations recited in claim 1 of Pat ‘252); 
forming a second opening to pass through the second stack and through the second sacrificial material (“forming a second opening to pass through the second stack and to the second sacrificial material; extending the second opening through the second sacrificial material”, in claim 1 of Pat ‘252, is interpreted as the same limitation); 
forming first semiconductor material within the second opening (“forming first semiconductor material within the extended second opening”, in claim 1 of Pat ‘252, is interpreted as the same limitation); 
forming a third opening to pass through the second stack, through the third layer, and to the second layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘252); 
removing the first sacrificial material of the second layer to form a conduit (all limitations are the same with the limitations recited in claim 1 of Pat ‘252); and 
forming conductively-doped second semiconductor material within the conduit (all limitations are the same with the limitations recited in claim 1 of Pat ‘252).
Regarding claim 2, Pat ‘252 discloses the method of claim 1 as described above.
Pat ‘252 further discloses, in claim 1, out-diffusing dopant from the conductively-doped second semiconductor material into the first semiconductor material, the out-diffused dopant extending upwardly to at least one of the first levels (all limitations are the same with the limitations recited in claim 1 of Pat ‘252).
Regarding claim 3, Pat ‘252 discloses the method of claim 2 as described above.
Pat ‘252 further discloses, in claim 2, forming memory cells along the first levels, with the memory cells comprising regions of the first semiconductor material; wherein the integrated assembly includes a memory device which comprises the memory cells; and wherein the conductive structure, the first layer, the third layer and the conductively-doped second semiconductor material together form a source structure of the memory device (all limitations are the same with the limitations recited in claim 2 of Pat ‘252).
Regarding claim 4, Pat ‘252 discloses the method of claim 1 as described above.
Pat ‘252 further discloses, in claim 4, the second sacrificial material comprises silicon dioxide and one or more of phosphorus, fluorine and boron device (all limitations are the same with the limitations recited in claim 4 of Pat ‘252).
Regarding claim 5, Pat ‘252 discloses the method of claim 1 as described above.
Pat ‘252 further discloses, in claim 5, the second sacrificial material comprises borophosphosilicate glass (all limitations are the same with the limitations recited in claim 5 of Pat ‘252).
Regarding claim 6, Pat ‘252 discloses the method of claim 1 as described above.
Pat ‘252 further discloses, in claim 6, the second sacrificial material comprises tungsten (all limitations are the same with the limitations recited in claim 6 of Pat ‘252).
Regarding claim 7, Pat ‘252 discloses the method of claim 1 as described above.
Pat ‘252 further discloses, in claim 7, the first and third layers comprise doped semiconductor material (all limitations are the same with the limitations recited in claim 7 of Pat ‘252).
Regarding claim 8, Pat ‘252 discloses the method of claim 1 as described above.
Pat ‘252 further discloses, in claim 8, the first and third layers comprise doped silicon (all limitations are the same with the limitations recited in claim 8 of Pat ‘252).
Regarding claim 9, Pat ‘252 discloses the method of claim 8 as described above.
Pat ‘252 further discloses, in claim 9, the first sacrificial material comprises silicon dioxide (all limitations are the same with the limitations recited in claim 9 of Pat ‘252).
Regarding claim 10, Pat ‘252 discloses the method of claim 9 as described above.
Pat ‘252 further discloses, in claim 10, lining sidewall surfaces of the third opening with protective material prior to removing the first sacrificial material; and wherein the protective material consists essentially of silicon (all limitations are the same with the limitations recited in claim 10 of Pat ‘252).
Regarding claim 11, Pat ‘252 discloses the method of claim 9 as described above.
Pat ‘252 further discloses, in claim 11, the third opening extends into the second layer (all limitations are the same with the limitations recited in claim 11 of Pat ‘252).
Regarding claim 12, Pat ‘252 discloses, in claim 12, a method of forming an integrated assembly, comprising: 
forming a first stack over a metal-containing structure; the first stack comprising a first layer, a second layer over the first layer, and a third layer over the second layer (all limitations are the same with the limitations recited in claim 12 of Pat ‘252); 
forming a first opening to extend through the first stack (all limitations are the same with the limitations recited in claim 12 of Pat ‘252); 
lining the first opening with a protective first material, and then filling the lined first opening with a second material (all limitations are the same with the limitations recited in claim 12 of Pat ‘252); 
after filling the lined first opening, forming a second stack over the first stack; the second stack having alternating first and second levels; the first levels comprising third material and the second levels comprising fourth material; the fourth material being insulative (all limitations are the same with the limitations recited in claim 12 of Pat ‘252); 
forming a second opening to pass through the second stack and to the protective first material (“forming a second opening to pass through the second stack and to the second material within the first opening; extending the second opening through the second material and to the protective first material”, in claim 12 of Pat ‘252, is interpreted as the same limitation); 
forming channel material within the second opening (“forming channel material within the extended second opening”, in claim 12 of Pat ‘252, is interpreted as the same limitation); 
forming a third opening to pass through the second stack, through the third layer, and to the second layer (all limitations are the same with the limitations recited in claim 12 of Pat ‘252); 
removing the second layer to form a conduit (“the removal of the second layer forming a conduit”, in claim 12 of Pat ‘252, is interpreted as the same limitation); 
forming conductively-doped semiconductor material within the conduit; and out-diffusing dopant from the conductively-doped semiconductor material into the channel material, the out-diffused dopant migrating upwardly to at least a lowermost first level of the second stack (all limitations are the same with the limitations recited in claim 12 of Pat ‘252).
Regarding claim 13, Pat ‘252 discloses the method of claim 12 as described above.
Pat ‘252 further discloses, in claim 12, replacing at least some of the third material with conductive material to form the first levels into conductive levels (all limitations are the same with the limitations recited in claim 12 of Pat ‘252).
Regarding claim 14, Pat ‘252 discloses the method of claim 12 as described above.
Pat ‘252 further discloses, in claim 17, forming one or more cell materials within the second opening prior to forming the channel material (“forming one or more cell materials within the extended second opening prior to forming the channel material”, in claim 17 of Pat ‘252, is interpreted as the same limitation).
Regarding claim 15, Pat ‘252 discloses the method of claim 14 as described above.
Pat ‘252 further discloses, in claim 18, said one or more cell materials include tunneling material, charge-storage material and charge-blocking material (all limitations are the same with the limitations recited in claim 18 of Pat ‘252).
Regarding claim 16, Pat ‘252 discloses the method of claim 14 as described above.
Pat ‘252 further discloses, in claim 19, extending the conduit through said one or more cell materials and to a sidewall surface of the channel material (all limitations are the same with the limitations recited in claim 19 of Pat ‘252).
Regarding claim 17, Pat ‘252 discloses, in claim 27, a method of forming an integrated assembly, comprising: 
forming a first stack over a metal-containing structure; the first stack comprising a first layer, a second layer over the first layer, and a third layer over the second layer; the first and third layers comprising conductively-doped silicon; the second layer comprising silicon dioxide (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); 
forming a first opening to extend through the first stack (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); 
forming a liner within the first opening to line the first opening (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); 
forming tungsten within the lined first opening (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); 
forming a second stack over the first stack; the second stack having alternating first and second levels (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); 
forming a second opening to pass through the second stack and through the tungsten (“forming a second opening to pass through the second stack and to the tungsten; extending the second opening through the tungsten”, in claim 27 of Pat ‘252, is interpreted as the same limitation); 
forming first semiconductor material within the second opening (“forming first semiconductor material within the extended second opening”, in claim 27 of Pat ‘252, is interpreted as the same limitation); 
forming a third opening to pass through the second stack, through the third layer, and to the second layer (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); 
lining sidewall surfaces of the third opening with protective material (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); 
removing the silicon dioxide of the second layer to form a conduit (all limitations are the same with the limitations recited in claim 27 of Pat ‘252); and 
forming conductively-doped second semiconductor material within the conduit (all limitations are the same with the limitations recited in claim 27 of Pat ‘252).
Regarding claim 18, Pat ‘252 discloses the method of claim 17 as described above.
Pat ‘252 further discloses, in claim 27, out-diffusing dopant from the conductively-doped second semiconductor material into the first semiconductor material, the out-diffused dopant extending upwardly to at least one of the first levels (all limitations are the same with the limitations recited in claim 27 of Pat ‘252).
Regarding claim 19, Pat ‘252 discloses the method of claim 17 as described above.
Pat ‘252 further discloses, in claim 34, forming one or more cell materials within the second opening prior to forming the first semiconductor material (“forming one or more cell materials within the extended second opening prior to forming the first semiconductor material”, in claim 34 of Pat ‘252, is interpreted as the same limitation).
Regarding claim 20, Pat ‘252 discloses the method of claim 19 as described above.
Pat ‘252 further discloses, in claim 35, said one or more cell materials include tunneling material, charge-storage material and charge-blocking material (all limitations are the same with the limitations recited in claim 35 of Pat ‘252).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2018/0122906).
Regarding claim 1, Yu discloses, in at least figures 1-24E and related text, a method of forming an integrated assembly (the limitation of “an integrated assembly” has not patentable weight because it is interpreted as intended use), comprising: 
forming a first stack (112/113/114L, [153], [154], [155]) over a conductive structure (108, [152]); the first stack comprising a first layer (112, [153]), a second layer (113, [154]) over the first layer (112, [153]), and a third layer (114L, [155]) over the second layer (113, [154]); the first (112, [153]) and third (114L, [155]) layers being electrically conductive ([153], [155]); the second layer (113, [154]) comprising a first sacrificial material ([154], figures); 
forming a first opening (39, [154]) to extend through the first stack (112/113/114L, [153], [154], [155]); 
forming a second sacrificial material (118L, [165]) within the first opening (39, [154]) and over the first stack (112/113/114L, [153], [154], [155]); 
removing the second sacrificial material (118L, [165]) from over the first stack (112/113/114L, [153], [154], [155]); 
after removing the second sacrificial material (118L, [165]) from over the first stack (112/113/114L, [153], [154], [155]), forming a second stack (132/142, [168]) over the first stack (112/113/114L, [153], [154], [155]); the second stack having alternating first (142, [168]) and second levels (132, [168]); 
forming a second opening (49, [178]) to pass through the second stack (132/142, [168]) and through the second sacrificial material (118L, [165]); 
forming first semiconductor material (60, [200]) within the second opening (49, [178]); 
forming a third opening (79’/119, [208], [211]) to pass through the second stack (132/142, [168]), through the third layer (114L, [155]), and to the second layer (113, [154]); 
removing the first sacrificial material of the second layer (113, [154]) to form a conduit (119, [211]); and 
forming conductively-doped second semiconductor material (38, [256]) within the conduit (119, [211]).
Regarding claim 7, Yu discloses the method of claim 1 as described above.
Yu further discloses, in at least figures 1-24E and related text, the first (112, [153]) and third (114L, [155]) layers comprise doped semiconductor material ([153], [155]).
Regarding claim 8, Yu discloses the method of claim 1 as described above.
Yu further discloses, in at least figures 1-24E and related text, the first (112, [153]) and third (114L, [155]) layers comprise doped silicon ([153], [155]).
Regarding claim 11, Yu discloses the method of claim 1 as described above.
Yu further discloses, in at least figures 1-24E and related text, the third opening (79’/119, [208], [211]) extends into the second layer (113, [154]].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2018/0122906) in view of Huang (US 2018/0226427).
Regarding claim 2, Yu discloses the method of claim 1 as described above.
Yu does not explicitly disclose out-diffusing dopant from the conductively-doped second semiconductor material into the first semiconductor material, the out-diffused dopant extending upwardly to at least one of the first levels.
Huang teaches, in at least figure 8 and related text, the method comprising out-diffusing dopant from the conductively-doped second semiconductor material (15, [21]) into the first semiconductor material (26, [28]), the out-diffused dopant extending upwardly to at least one of the first levels (14, [20]) ([28], figure), for the purpose of achieving desired doping within the gated region of the SGS device ([7]).
Yu and Huang are analogous art because they both are directed to method of forming an integrated assembly and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu with the specified features of Huang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yu to have the out-diffusing dopant from the conductively-doped second semiconductor material into the first semiconductor material, the out-diffused dopant extending upwardly to at least one of the first levels, as taught by Huang, for the purpose of achieving desired doping within the gated region of the SGS device ([7], Huang).
Regarding claim 12, Yu discloses, in at least figures 1-24E and related text, a method of forming an integrated assembly (the limitation of “an integrated assembly” has not patentable weight because it is interpreted as intended use), comprising: 
forming a first stack (112/113/114L, [153], [154], [155]) over a metal-containing structure (108, [152]); the first stack comprising a first layer (112, [153]), a second layer (113, [154]) over the first layer (112, [153]), and a third layer (114L, [155]) over the second layer (113, [154]); 
forming a first opening (39, [154]) to extend through the first stack (112/113/114L, [153], [154], [155]); 
lining the first opening (39, [154]) with a protective first material (117L, [165]), and then filling the lined first opening with a second material (118L, [165]); 
after filling the lined first opening, forming a second stack (132/142, [168]) over the first stack (112/113/114L, [153], [154], [155]); the second stack (132/142, [168]) having alternating first (142, [168]) and second (132, [168]) levels; the first levels (142, [168]) comprising third material ([170]) and the second levels (132, [168]) comprising fourth material ([169]); the fourth material ([169]) being insulative;
forming a second opening (149, [178]) to pass through the second stack (132/142, [168]) and to the protective first material (117L, [165]); 
forming channel material (60, [200]) within the second opening (149, [178]); 
forming a third opening (79’/119, [208], [211]) to pass through the second stack (132/142, [168]), through the third layer (114L, [155]), and to the second layer (113, [154]); 

removing the second layer (113, [154]) to form a conduit (119, [211]); 
forming conductively-doped semiconductor material (38, [256]) within the conduit (119, [211]). 
out-diffusing dopant from the conductively-doped semiconductor material into the channel material, the out-diffused dopant migrating upwardly to at least a lowermost first level of the second stack.
Yu does not explicitly disclose out-diffusing dopant from the conductively-doped semiconductor material into the channel material, the out-diffused dopant migrating upwardly to at least a lowermost first level of the second stack.
Huang teaches, in at least figure 8 and related text, the method comprising out-diffusing dopant from the conductively-doped semiconductor material (15, [21]) into the channel material (26, [28]), the out-diffused dopant migrating upwardly to at least a lowermost first level of the second stack (16/18/20, [19], [25]), for the purpose of achieving desired doping within the gated region of the SGS device ([7]).
Yu and Huang are analogous art because they both are directed to method of forming an integrated assembly and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yu with the specified features of Huang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Yu to have the out-diffusing dopant from the conductively-doped semiconductor material into the channel material, the out-diffused dopant migrating upwardly to at least a lowermost first level of the second stack, as taught by Huang, for the purpose of achieving desired doping within the gated region of the SGS device ([7], Huang).
Regarding claim 13, Yu in view of Huang discloses the method of claim 12 as described above.
Yu further discloses, in at least figures 1-24E and related text, replacing at least some of the third material (material of 142, [170]) with conductive material (46, [219]) to form the first levels (142, [168]) into conductive levels.
Regarding claim 14, Yu in view of Huang discloses the method of claim 12 as described above.
Yu further discloses, in at least figures 1-24E and related text, forming one or more cell materials (52/54/56, [192]) within the second opening (149, [178]) prior to forming the channel material (60, [200]).
Regarding claim 15, Yu in view of Huang discloses the method of claim 14 as described above.
Yu further discloses, in at least figures 1-24E and related text, said one or more cell materials (52/54/56, [192]) include tunneling material (56, [192]), charge-storage material (54, [192]) and charge-blocking material (52, [192]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811